Title: To Thomas Jefferson from John Tyler, 17 March 1805
From: Tyler, John
To: Jefferson, Thomas


                  
                     Dear Sir;
                     Green-Way Charles City March 17 1805
                  
                  Now that our Country is in so prosperous a Situation, politically speaking, and the republican Interest so well establish’d by your unequivocal Election to the Chair of State, permit me once more to congratulate you, and once more let it be in my power to do the same, if I should live, by your third promotion if you should live, and then I think the Victory over aristocracy will be compleat. “It will not do that the Traytor shou’d be merely trodden under foot but the Treason must be entirely abolish’d.” For yet does that evil Spirit rear its monstrous Head whensoever an opportunity offers, of which the Georgia Speculations afford the strongest imaginable proof. The support given to such an unparrlleld instance of fraud on the People’s rights and such a dereliction of honor, and duty as the Act of the Georgia Legislature exhibits, evinces the most profound ignorance of Facts and principles, or the basest depravity—Surely these things must have their reward. But perhaps it may not be charitable to attribute bad motives to any One but from the most incontestable proof Since I began this Letter I receiv’d your Address to the Senate and Members of Congress on your Inauguration which without flattery in my Opinion adds a Lustre to the whole of your Life if any thing cou’d be necessary to highten your public Character, which more and more is making its way into the Hearts of the People—The soundness of the reasoning, and the temper and philanthropy with which it is express’d must and will have the happyest effect on every person not so vicious as to persist in Spite of Light and truth in a perverse Opinion—I hope experience will prove the justness of that sentiment which supposes a Republic may be happy and yet extensive, at least for Centuries to come, under just and new Laws, and a just and wise administration—Surely a stranger is not so much to be relie’d on as a Neighbor, as our own family are govern’d by the same Laws and principles—It is very weak therefore to refuse a present good for fear of a future mischief—“Sufficient for the day is the evil thereof”—After we have so happily attain’d our great object, a Stable republican Government, acquired New States, sinking our public debts and yet diminishing the Taxes, it is impossible but the country must be soon United, and without a Mausoleum of Stone or Brass these things will live in the honest page of History to the latest time—while they wou’d moulder into dust—.
                  I correspon’d with very few at your City and while I am writing This I know what an intrusion it will be on those Moments of your Life which are so precious to our Country. Yet I cannot help offering this small tribute of my Esteem for your Person and Character and do not think it too much trouble and condescension to receive a Letter from an old acquaintance once or twice a year although he cannot add One single Laurel to your Crown of Glory, but who really Loves his Country and all good Men as ardently as ever did a Grecian or Roman Patriot—I sincerely hope your Health and Happiness will long remain unimpar’d, both for your own sake and also for your Country, and that you may live to conquer by your integrity all evil speaking and printing, lying and Slandering, without the aid of Sedition Laws.
                  I am much delighted to find how honorably our little Navy has acquitted its self, but dear enough to we pay for the visionary scheme of protecting Trade at such a distance, beside the possibily of involving our selves in quarrels with other Nations.
                  It is a fine thing for us to talk about, that our Citizens rather than be made slaves, blow’d them selves up; but had they been cultivating the Earth how much more beneficial to themselves and Families their labour wou’d have been—I wou’d permit a Man to carry his Vessel where he pleased but he shou’d do it at his own risque—The advantages arising from the Trade so much contended for will not shortly compensate for the loss of Life and Treasure already expended—But this is going from my design in a Letter only meant as a congratulatory One—I hope a peace may be forced with Tripoli and our Citizens releas’d from their Chains, and then we may have time to avail our selves of all the advantages arising (in an honest Way) from the great Battle Royal in the old-world—I have been at no feasts on the 4th instant, but my single Daughter Martha Jefferson and my son Wat Tyler & self have not fail’d to drink to your health and long Life, but we have determin’d not to make you an Emperor, believing it wou’d not be so honorable to your self or Country—
                  I am with sincere regard
                  
                     Jno. Tyler 
                     
                  
                  
    Cicero of Cæsar and Anthony

               